J-A10027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEITH THOMAS MORRIS                        :
                                               :
                       Appellant               :   No. 1184 EDA 2019

                 Appeal from the Order Entered March 18, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0005089-2017


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                            FILED: MARCH 22, 2021

        Appellant, Keith Thomas Morris, appeals from the order entered

March 18, 2019, denying a petition filed pursuant to the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546, challenging the constitutionality of

the Sexual Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S.

§§ 9799.10-9799.42.           We vacate the order and remand for further

proceedings.

        The trial court set forth the pertinent procedural history of this case as

follows:

               Pending before this [c]ourt are the consolidated motions
        filed by seven defendants who have challenged the imposition of
        the provisions of Subchapter H of the revised Sexual Offender
        Registration and Notification Act (“SORNA”), codified in 42 Pa.C.S.
        §§ 9799.10, et seq., effective June 12, 2018, that require them to
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10027-20


     submit to an assessment and hearing to determine whether they
     should be classified as a sexually violent predator (“SVP”) and
     register as such. [Appellant] contend[s] that the recent revisions
     to SORNA that were enacted pursuant to the Act of June 12, 2018,
     P.L. 1952, No. 29 (“Act 29”) by the Pennsylvania General
     Assembly in response to the decisions by the Supreme Court of
     Pennsylvania in Commonwealth v. Muniz, 164 A.3d 1189, 1196-
     98, 1201-04 ([Pa.] 2017), cert, denied sub nom. Pennsylvania v.
     Muniz, 138 S.Ct. 925 (2018), and the Superior Court of
     Pennsylvania in Commonwealth v. Butler, 173 A.3d 1212 (Pa.
     Super. 2017), appeal granted, 47 WAL 2018 (Pa. July 31, 2018),
     did not cure the constitutional infirmities of the registration
     requirements of 42 Pa.C.S.A. § 9799.24 that were determined by
     the Courts to exist in those cases. According to [Appellant], the
     current version of SORNA, enacted pursuant to Act 29, still
     violates the United States and Pennsylvania Constitutions, and
     therefore [he] should be relieved of compliance with those
     assessment and registration requirements.

            Due to the similarity and repetitive nature of the challenges
     to the legality of SORNA filed by … seven [d]efendants, and in an
     effort to avoid duplicative proceedings and possibly inconsistent
     adjudications of issue[s], President Judge Jeffrey L. Finley granted
     the Commonwealth’s request, which was joined by defense
     counsel, to consolidate these matters. Judge Finley thereafter
     issued an Order on August 17, 2018, directing that all appropriate
     motions challenging SORNA were to be filed by August 31, 2018,
     and all supporting legal memoranda were to be filed on or before
     September 10, 2018. In addition, an en banc hearing, was
     scheduled for September 17, 2018.

                                   * * *

          The following is a brief procedural background [of the
     above-captioned matter:]

                                   * * *

                  Commonwealth v. Keith Thomas Morris
                     No. CP-09-CR,O005089-2017

          On March 5, 2018, [Appellant] pleaded guilty to one (1)
     count of Unlawful Contact with a Minor,41 one (1) count of
     Corruption of Minors,42 one (1) count of Indecent Exposure,43 and

                                    -2-
J-A10027-20


     one (1) count of Indecent Assault of a Person Less than 16 Years
     of Age.44 His sentencing was deferred pending an assessment to
     be performed by the [Sexual Offenders Assessment Board
     (“SOAB”)], as ordered by President Judge Jeffrey L. Finley.

           41   18   Pa.C.S.A.   §   6318(a)(1)
           42   18   Pa.C.S.A.   §   6301(a)(1)(ii)
           43   18   Pa.C.S.A.   §   3127(a)
           44   18   Pa.C.S.A.   §   3126(a)(8)

           [Appellant] was subsequently sentenced on July 23, 2018
     by Judge Finley to a period of incarceration of not less than
     eighteen (18) months but not more than thirty six (36) months
     for the count of Unlawful Contact with a Minor. He was also
     ordered to register as a Tier[-]II SORNA offender, but any
     determination of his classification as [an SVP] was stayed pending
     an adjudication of the challenges to SORNA’s registration
     requirements.

            On August 31, 2018, [Appellant] filed his “Motion to Declare
     SORNA 42 Pa.C.S.A. 9799 et seq. Unconstitutional, Motion to
     Vacate/Bar SOAB Evaluation, Objection to Commonwealth’s
     Petition for Sexually Violent Predator Hearing, Motion for
     Continuance/Abeyance/Evidentiary Hearing and/or Motion to Bar
     Imposition," which again replicated the motions of the other
     [d]efendants challenging the SORNA registration requirements.

Trial Court Opinion, 12/17/18, at 1-11.

     The trial court held an en banc hearing on September 17, 2018.

Thereafter, Appellant and the Commonwealth filed additional briefs with the

trial court. On December 17, 2018, the en banc panel filed a memorandum

opinion holding that the current version of SORNA, as amended by Act 29,

was punitive and therefore, unconstitutional.         The Commonwealth filed a

motion for reconsideration arguing that simply because Act 29 was punitive it

is not unconstitutional. The Commonwealth further noted that the en banc




                                           -3-
J-A10027-20


court’s determination failed to identify what constitutional provision was

violated as a result of Act 29 being deemed punitive.

      On February 13, 2019, the trial court held a brief hearing and ordered

the filing of additional briefs. The Commonwealth filed a brief on February 22,

2019, and Appellant filed a brief on February 25, 2019. On March 18, 2019,

the en banc panel of the trial court filed an order clarifying the implications of

the court’s determination filed on December 17, 2018. The en banc court’s

March 18, 2019 order vacated the portion of the December 17, 2018

memorandum opinion that held Act 29 to be unconstitutional.            The court

further clarified that although punitive, Subchapter H of Act 29 is constitutional

except as to SVP determinations.

      Appellant filed this appeal on April 17, 2019. Appellant and the trial

court complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

            A. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated the United
      States Constitution and the enhanced protections under the
      Pennsylvania Constitution on its face and as applied?

            B. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated the United
      States and Pennsylvania Constitution Due Process prohibition
      against ex post facto laws?

            C. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated United States
      and Pennsylvania Constitutional Due Process protections because
      it deprives Appellant of the Right to Reputation under the
      Pennsylvania Constitution, it creates an irrebuttable presumption,
      treats all offenders universally as high-risk, violates individualized

                                      -4-
J-A10027-20


      punishment, overly inclusive of offenders and charges, ignores
      reasonable alternative means exist to identify offender risk,
      denies any meaningful opportunity to be heard, exceeds the least
      restrictive means requirement, and otherwise violates substantive
      Due Process protections?

            D. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violate the United States
      and Pennsylvania Constitutions as it constitutes cruel and unusual
      punishment where registration is based upon empirically false
      myths, fails to deter first time offenders, fails to reduce recidivism,
      threatens public safety, forces registrants and their families to
      suffer, creates an impassable barrier to reintegration into law-
      abiding society, and fails to address each offender individually?

            E. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violate the United States
      and Pennsylvania Constitutions’ Separation of Powers Doctrine, as
      it gave judicial powers to the Legislature and Pennsylvania State
      Police?

            F. Whether the Lower Court erred when it failed to find that
      ACT 29 and its registration requirements violated United States
      and Pennsylvania Constitutions’ Due Process provisions as it
      increased the maximum sentence without proof beyond a
      reasonable doubt to a jury in violation of Alleyne v. United
      States, 570 U.S. 99 (2013), and that said provisions are not
      severable?

Appellant’s Brief at 4-5.

      Prior to considering the issues set forth by Appellant, we address the

procedural posture of this matter as it implicates our jurisdiction.            Here,

Appellant’s judgment of sentence was entered on July 23, 2018. Therefore,

in order to be timely, Appellant had to file a post-sentence motion on or before

August 2, 2018. See Pa.R.Crim.P. 720(A)(1) (providing that “a written post-

sentence motion shall be filed no later than 10 days after imposition of

sentence”). Rule 720 further instructs that “[i]f the defendant does not file a

                                       -5-
J-A10027-20


timely post-sentence motion, the defendant’s notice of appeal shall be filed

within 30 days of imposition of sentence ... .” Pa.R.Crim.P. 720(A)(3). See

Pa.R.A.P. 903(a) (notice of appeal shall be filed within thirty days after the

entry of the order from which the appeal is taken). Here, Appellant failed to

file a timely post-sentence motion.

      Furthermore, Appellant failed to file a notice of appeal within thirty days

of the entry of his judgment of sentence, i.e., August 22, 2018. Rather, on

August 31, 2018, after his appeal period expired, Appellant filed a motion with

the trial court challenging the constitutionality and legality of SORNA. We

further observe that this Court has long held that “all motions filed after a

judgment of sentence is final are to be construed as PCRA petitions.”

Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013) (citing

Commonwealth v. Fowler, 930 A.2d 586, 591 (Pa. Super. 2007)). Indeed,

it is permissible for Appellant to challenge SORNA in a PCRA petition, although

the PCRA is not the exclusive method for challenging sexual offender

registration statutes. Commonwealth v. Lacombe, 234 A.3d 602, 617-618

(Pa. 2020) (rejecting Commonwealth’s argument that PCRA is the sole

procedural mechanism available for challenging SORNA; noting that courts

have entertained challenges to SORNA on direct appeal, in PCRA petitions, or

in other types of petitions). Accordingly, we consider Appellant’s motion to

be a properly filed PCRA petition.




                                      -6-
J-A10027-20


      We next turn to the issues presented by Appellant. Herein, Appellant

raises challenges to the constitutionality of the order requiring him to register

under SORNA as a Tier-II offender.

      Commonwealth v. Mickley, 240 A.3d 957 (Pa. Super. 2020), instructs

that the proper remedy herein is to remand for an evidentiary hearing on

Appellant’s challenges to SORNA. In Mickley, this Court observed that the

appellant’s constitutional challenges to SORNA were identical to arguments

raised in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020).               The

Torsilieri Court did not reach the merits of any of the constitutional claims at

issue, determining instead that the factual record was not sufficiently

developed in the trial court. The Court in Torsilieri concluded that a remand

was appropriate “to allow the parties to address whether a consensus has

developed to call into question the relevant legislative policy decisions

impacting offenders’ constitutional rights.” Id. at 587. Based on Torsilieri,

Mickley held:

      Here, despite defense counsel’s attempt, no evidence was
      presented at the hearing on Mickley’s post-sentence motion.
      Thus, in accordance with Torsilieri, we vacate the order denying
      Mickley’s post-sentence motion and remand for a hearing at which
      the parties can present evidence for and against the relevant
      legislation determinations discussed above.

Mickley, 240 A.3d at 963; see also Commonwealth v. Asher, ___ A.3d

___, 2020 PA Super 293, at *4 (Pa. Super. filed December 21, 2020) (citing

Torsilieri and Mickley and concluding that where the defendant preserved

his constitutional challenges to SORNA, but the trial court denied relief without

                                      -7-
J-A10027-20


developing a factual record, remand was proper for a hearing at which the

parties   could   present   evidence   for   and   against   relevant   legislative

determinations).

      Upon review of the record, we conclude that the same remedy is

appropriate here. As noted by the Commonwealth, the SORNA issues raised

by Appellant are the same as those raised in Torsilieri. Commonwealth’s

Brief at 22 n.8. At the en banc hearing held September 17, 2018, Appellant’s

counsel noted that the record was not complete and sought to present into

evidence various affidavits “relevant to the due process challenges.” N.T.,

9/17/18, at 5.     Appellant’s counsel indicated the desire to create a record

similar to Torsilieri. Id. at 5-6. However, the Commonwealth was hesitant

to stipulate to the admission of the evidence. After extensive discussion and

a brief recess, the en banc court reached the following conclusion:

            We’ve decided [to] proceed with the remaining arguments
      but not proceed on the due process issue today, and we’re
      ordering both sides to meet within ten days and to endeavor to
      see whether or not you can reach an agreement as to what the
      record will be, whether there will be a stipulation as to the
      admissibility of affidavits and curriculum vitae for experts for us
      to consider.

            The second thing we’re asking you to meet and discuss is
      for what purpose are we to consider those expert reports. See if
      you can reach an agreement, and if you cannot, you’ll let us know
      that as well and what your position is. And then we can decide
      how we proceed on the due process issue.

Id. at 32-33.




                                       -8-
J-A10027-20


      The record further reflects that the parties were not able to reach an

agreement as requested by the en banc court. Moreover, the en banc court

failed to address the due-process claims presented by Appellant in either its

memorandum opinion entered on December 17, 2018, or in its subsequent

order entered March 18, 2019.       Hence, the proper remedy under these

circumstances is to remand for a hearing at which the parties can present

evidence relating to Appellant’s SORNA arguments.

      Order vacated and case remanded for proceedings consistent with

Torsilieri. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/21




                                     -9-